 



EXHIBIT 10.1
POLO RALPH LAUREN CORPORATION
EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made
effective as of the 3rd day of April, 2005 (the “Effective Date”), by and
between POLO RALPH LAUREN CORPORATION, a Delaware corporation (the
“Corporation”), and Mitchell Kosh (the “Executive”).
     WHEREAS, the Executive has been employed with the Corporation pursuant to
an Employment Agreement dated September 8, 2003 (the “2003 Employment
Agreement”); and
     WHEREAS, the Corporation and Executive wish to amend and restate such 2003
Employment Agreement effective as of the date hereof;
     NOW THEREFORE, in consideration of the mutual covenants and premises
contained herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
     1.1 Employment Term. The Corporation hereby agrees to employ the Executive,
and the Executive hereby agrees to serve the Corporation, on the terms and
conditions set forth herein. The employment of the Executive by the Corporation
shall be effective as of the date hereof and continue until the close of
business on the third anniversary of the Effective Date of this Agreement (the
“Term”), unless terminated earlier in accordance with Article II hereof.
     1.2 Position and Duties. During the Term the Executive shall faithfully,
and in conformity with the directions of the Board of Directors of the
Corporation (the “Board”) or the management of the Corporation (“Management”),
perform the duties of his employment, and shall devote to the performance of
such duties his full time and attention. During the Term the Executive shall
serve in such position as the Board or Management may from time to time direct.
During the Term, the Executive may engage in outside activities provided those
activities do not conflict with the duties and responsibilities enumerated
hereunder, and provided further that the Executive gives written notice to the
Board of any outside business activity that may require significant expenditure
of the Executive’s time in which the Executive plans to become involved, whether
or not such activity is pursued for profit. The Executive shall be excused from
performing any services hereunder during periods of temporary incapacity and
during vacations in accordance with the Corporation’s disability and vacation
policies.
     1.3 Place of Performance. The Executive shall be employed at the principal
offices of the Corporation located in New York, New York, except for required
travel on the Corporation’s business.

 



--------------------------------------------------------------------------------



 



     1.4 Compensation and Related Matters.
          (a) Base Compensation. In consideration of his services during the
Term, the Corporation shall pay the Executive cash compensation at an annual
rate not less than $600,000 (“Base Compensation”) upon the Effective Date.
Executive’s Base Compensation shall be subject to such increases as may be
approved by the Board or Management. The Base Compensation shall be payable as
current salary, in installments not less frequently than monthly, and at the
same rate for any fraction of a month unexpired at the end of the Term.
          (b) Bonus. During the Term, the Executive shall have the opportunity
to earn an annual bonus in accordance with any annual bonus program the
Corporation maintains that would be applicable to the Executive as specified in
Executive’s Terms of Employment Sheet dated April 14, 2005 (“Term Sheet”).
          (c) Stock Awards. During the Term, the Executive shall be eligible to
participate in the Polo Ralph Lauren Long-Term Stock Incentive Plan (the
“Incentive Plan”). Stock awards are normally granted annually in June of each
year. All grants of stock options and Restricted Performance Share Units
(“RPSU”) are governed by the terms of the Incentive Plan and subject to approval
by the Compensation Committee of the Board of Directors.
          (d) Car Allowance. During the Term, the Corporation shall pay
Executive a car allowance of $1,500 per month.
          (e) Expenses. During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Corporation.
          (f) Vacations. During the Term, the Executive shall be entitled to the
number of vacation days in each calendar year, and to compensation in respect of
earned but unused vacation days, determined in accordance with the Corporation’s
vacation program. The Executive shall also be entitled to all paid holidays
given by the Corporation to its employees.
          (g) Other Benefits. The Executive shall be entitled to participate in
all of the Corporation’s employee benefit plans and programs in effect during
the Term as would by their terms be applicable to the Executive, including,
without limitation, any pension and retirement plan, supplemental pension and
retirement plan, deferred compensation plan, incentive plan, stock option plan,
life insurance plan, medical insurance plan, dental care plan, accidental death
and disability plan, and vacation, sick leave or personal leave program. After
the Executive becomes employed, the Corporation shall not make any changes in
such plans or programs that would adversely affect the Executive’s benefits
thereunder, unless such change occurs pursuant to a program applicable to other
similarly situated employees of the Corporation and does not result in a
proportionately greater reduction in the rights or benefits of the Executive as
compared with other similarly situated employees of the Corporation. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or program

2



--------------------------------------------------------------------------------



 



presently in effect or made available in the future shall be in lieu of the Base
Compensation or any bonus payable under Sections 1.4(a) and 1.4(b) hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
     2.1 Termination of Employment. The Executive’s employment may terminate
prior to the expiration of the Term under the following circumstances:
          (a) Without Cause. The Executive’s employment shall terminate upon the
Corporation’s notifying the Executive that his services will no longer be
required.
          (b) Death. The Executive’s employment shall terminate upon the
Executive’s death.
          (c) Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent and unable to
perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
          (d) Cause. The Corporation may terminate the Executive’s employment
for Cause. For purposes hereof, “Cause” shall mean:
               (i) deliberate or intentional failure by the Executive to
substantially perform the material duties of the Executive hereunder (other than
due to Disability);
               (ii) an intentional act of fraud, embezzlement, theft or any
other material violation of law;
               (iii) intentional wrongful damage to material assets of the
Corporation;
               (iv) intentional wrongful disclosure of material confidential
information of the Corporation;
               (v) intentional wrongful engagement in any competitive activity
which would constitute a breach of this Agreement and/or of the Executive’s duty
of loyalty; or
               (vi) intentional breach of any material employment policy of the
Corporation.
No act, or failure to act, on the part of the Executive shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Corporation.
Failure to meet

3



--------------------------------------------------------------------------------



 



performance standards or objectives of the Corporation shall not constitute
Cause for purposes hereof.
          (e) Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean (A) a material
diminution in or adverse alteration to Executive’s title, position or duties,
including no longer reporting to Ralph Lauren, Chief Executive Officer, or Roger
Farah, Chief Operating Officer, (B) the relocation of the Executive’s principal
office outside the area which comprises a fifty (50) mile radius from New York
City, or (C) a failure of the Corporation to comply with any material provision
of this Agreement provided that the events described in clauses (A), (B), and
(C) above shall not constitute Good Reason unless and until such diminution,
change, reduction or failure (as applicable) has not been cured within thirty
(30) days after notice of such noncompliance has been given by the Executive to
the Corporation.
     2.2 Date of Termination. The date of termination shall be:
          (a) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death;
          (b) if the Executive’s employment is terminated by reason of
Executive’s Disability or by the Corporation pursuant to Sections 2.1(a) or
2.1(d), the date specified by the Corporation; and
          (c) if the Executive’s employment is terminated by the Executive, the
date on which the Executive notifies the Corporation of his termination.
     2.3 Effect of Termination of Employment.
          (a) If the Executive’s employment is terminated by the Corporation,
pursuant to Section 2.1(a), or if the Executive resigns for Good Reason pursuant
to Section 2.1(e), the Executive shall only be entitled to the following:
               (i) Severance. Subject to Section 4.1(a) hereof, the Corporation
shall: (a) continue to pay the Executive, in accordance with the Corporation’s
normal payroll practice, his Base Compensation, as in effect immediately prior
to such termination of employment, for the longer of the balance of the Term or
the one-year period commencing on the date of such termination (whichever period
is applicable shall be referred to herein as the “Severance Period”); and
(b) pay to the Executive, on the last business day of the Severance Period, an
amount equal to the bonus paid to the Executive for the calendar year prior to
the year in which his employment is terminated. Notwithstanding the foregoing,
in order to receive any severance benefits under this Section 2.3(a)(i), the
Executive must sign and not timely revoke a release and waiver of claims against
the Corporation, its successors, affiliates, and assigns, in a form acceptable
to the Corporation.
               (ii) Stock Awards. The Executive’s rights with respect to any
stock awards provided to the Executive by the Corporation shall be governed by
the provisions

4



--------------------------------------------------------------------------------



 



of the Corporation’s Incentive Plan and the respective award agreements, if any,
under which such stock options were granted, except as provided in
Section 4.1(a).
               (iii) Welfare Plan Coverages. The Executive shall continue to
participate during the Severance Period in any group medical, dental or life
insurance plan he participated in prior to the date of his termination, under
substantially similar terms and conditions as an active employee; provided that
participation in such group medical, dental and life insurance plan shall
correspondingly cease at such time as the Executive (a) becomes eligible for a
future employer’s medical, dental and/or life insurance coverage (or would
become eligible if the Executive did not waive coverage) or (b) violates any of
the provisions of Article III as determined by the Corporation. Notwithstanding
the foregoing, the Executive may not continue to participate in such plans on a
pre-tax or tax-favored basis.
               (iv) Retirement Plans. Without limiting the generality of the
foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended)
during the Severance Period.
          (b) If the Executive’s employment is terminated by reason of the
Executive’s death or Disability, pursuant to Sections 2.1(b) and 2.1(c), the
Executive (or the Executive’s designee or estate) shall only be entitled to
whatever welfare plans benefits are available to the Executive pursuant to the
welfare plans the Executive participated in prior to such termination, and
whatever stock awards may have been provided to the Executive by the Corporation
the terms of which shall be governed by the provisions of the Corporation’s
Incentive Plan and the respective award agreements, if any, under which such
stock awards were provided.
          (c) If the Executive’s employment is terminated by either the
Corporation for Cause or by the Executive for other than Good Reason pursuant to
Section 2.1(e) hereof, the Executive shall receive only that portion of the
Executive’s then current Base Compensation payable through the Executive’s
termination date. The Executive’s rights with respect to any stock awards
provided to the Executive by the Corporation shall be governed by the provisions
of the Corporation’s Incentive Plan and the respective award agreements, if any,
under which such stock awards were provided. The Corporation shall have no
further obligations to the Executive as a result of the termination of the
Executive’s employment.
ARTICLE III
COVENANTS OF THE EXECUTIVE
     3.1 Non-Compete.
          (a) The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and
(iii) the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or

5



--------------------------------------------------------------------------------



 



licensees. Accordingly, except as hereinafter noted, the Executive covenants and
agrees that during the Term, and for the remainder of such Term following the
termination of Executive’s employment, the Executive shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, stockholder or otherwise) to a
“Competing Business.” For purposes hereof, “Competing Business” shall mean any
business engaged in the designing, marketing or distribution of premium
lifestyle products, including but not limited to apparel, home, accessories and
fragrance products, which competes in any material respects with the Corporation
or any of its subsidiaries, affiliates or licensees, and shall include, without
limitation, those brands and companies that the Corporation and the Executive
have jointly designated in writing on the date hereof, which is incorporated
herein by reference and which is attached as Schedule A, as being in competition
with the Corporation as of the date hereof. Thus, Executive specifically
acknowledges that Executive understands that, except as provided in
Section 3.1(b) he may not become employed by any Competing Business in any
capacity during the Term.
          (b) The non-compete provisions of this Section shall no longer be
applicable to Executive if he has been notified pursuant to Section 2.1(a)
hereof that his services will no longer be required during the Term or if the
Executive has terminated his employment for Good Reason pursuant to
Section 2.1(e).
          (c) It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition for
periods after the Term, and/or if the Corporation terminates the Executive’s
employment under Section 2.1(a) or if the Executive has terminated his
employment for Good Reason pursuant to Section 2.1(e). In consideration of that,
and in consideration of all of the compensation provisions in this Agreement
(including the potential for the award of stock options that may be made to the
Executive), Executive agrees to the provisions of Section 3.1 and also agrees
that the non-competition obligations imposed herein, are fair and reasonable
under all the circumstances.
     3.2 Confidential Information.
          (a) The Corporation owns and has developed and compiled, and will own,
develop and compile, certain proprietary techniques and confidential information
as described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates and licensees to Executive, but also information developed or
learned by Executive during the course of, or as a result of, employment
hereunder, which information Executive acknowledges is and shall be the sole and
exclusive property of the Corporation. Confidential Information includes all
proprietary information that has or could have commercial value or other utility
in the business in which the Corporation is engaged or contemplates engaging,
and all proprietary information the unauthorized disclosure of which could be
detrimental to the interests of the Corporation. Whether or not such information
is specifically labeled as Confidential Information by the Corporation is not
determinative. By way of example and without limitation, Confidential
Information includes any and all information developed, obtained or owned by the
Corporation and/or its affiliates and licensees concerning trade secrets,
techniques, know-how (including designs, plans, procedures, processes and
research records), software, computer programs, innovations, discoveries,
improvements,

6



--------------------------------------------------------------------------------



 



research, development, test results, reports, specifications, data, formats,
marketing data and plans, business plans, strategies, forecasts, unpublished
financial information, orders, agreements and other forms of documents, price
and cost information, merchandising opportunities, expansion plans, designs,
store plans, budgets, projections, customer, supplier and subcontractor
identities, characteristics and agreements, and salary, staffing and employment
information. Notwithstanding the foregoing, Confidential Information shall not
in any event include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over his
career in the apparel business and of which Executive was aware prior to his
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that Executive
provides the Corporation with prior notice of the contemplated disclosure and
reasonably cooperates with the Corporation at the Corporation’s expense in
seeking a protective order or other appropriate protection of such information).
          (b) Executive acknowledges and agrees that in the performance of his
duties hereunder the Corporation will from time to time disclose to Executive
and entrust Executive with Confidential Information. Executive also acknowledges
and agrees that the unauthorized disclosure of Confidential Information, among
other things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets. Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of his assigned duties and for the benefit of the Corporation, any
Confidential Information, either during his term of employment or thereafter.
          (c) The Executive agrees that upon leaving the Corporation’s employ,
the Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.
          (d) During Executive’s term of employment, Executive will disclose to
the Corporation all designs, inventions and business strategies or plans
developed for the Corporation, including without limitation any process,
operation, product or improvement. Executive agrees that all of the foregoing
are and will be the sole and exclusive property of the Corporation and that
Executive will at the Corporation’s request and cost do whatever is necessary to
secure the rights thereto, by patent, copyright or otherwise, to the Corporation
     3.3 Non-Solicitation of Employees. The Executive covenants and agrees that
during the Term, and for the remainder of such Term following the termination of
Executive’s employment for any reason whatsoever hereunder, the Executive shall
not directly or indirectly solicit or influence any other employee of the
Corporation, or any of its subsidiaries, affiliates or licensees, to terminate
such employee’s employment with the Corporation, or any of its subsidiaries,
affiliates or licensees, as the case may be, or to become employed by a
Competing Business.

7



--------------------------------------------------------------------------------



 



     3.4 Nondisparagement. The Executive agrees that during the Term and
thereafter whether or not he is receiving any amounts pursuant to Sections 2.3
and 4.1, the Executive shall not make any statements or comments that reasonably
could be considered to shed an adverse light on the business or reputation of
the Corporation or any of its subsidiaries, affiliates or licensees, the Board
or any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, or (ii) statements in response to
inquiry from a court or regulatory body.
     3.5 Remedies.
          (a) The Executive acknowledges and agrees that in the event the
Corporation reasonably determines that the Executive has breached any provision
of this Article III, that such conduct will constitute a failure of the
consideration for which stock options had been awarded, and notwithstanding the
terms of any stock option award agreement, plan document, or other provision of
this Agreement to the contrary, the Corporation may notify the Executive that he
may not exercise any unexercised stock options and the Executive shall
immediately forfeit the right to exercise any stock option of the Corporation
that remains unexercised at the time of such notice and Executive waives any
right to assert that any such conduct by the Corporation violates any federal or
state statute, case law or policy.
          (b) If the Corporation reasonably determines that the Executive has
breached any provision contained in this Article III, the Corporation shall have
no further obligation to make any payment or provide any benefit whatsoever to
the Executive pursuant to this Agreement, and may also recover from the
Executive all such damages as it may be entitled to at law or in equity. In
addition, the Executive acknowledges that any such breach is likely to result in
immediate and irreparable harm to the Corporation for which money damages are
likely to be inadequate. Accordingly, the Executive consents to injunctive and
other appropriate equitable relief upon the institution of proceedings therefor
by the Corporation in order to protect the Corporation’s rights hereunder. Such
relief may include, without limitation, an injunction to prevent: (i) the breach
or continuation of Executive’s breach; (ii) the Executive from disclosing any
trade secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.
     3.6 The provisions of this Article III shall survive the termination of
this Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
     4.1 Change in Control.
          (a) Effect of a Change in Control. Notwithstanding anything contained
herein to the contrary, if the Executive’s employment is terminated within
12 months following a

8



--------------------------------------------------------------------------------



 



Change in Control (as defined in Section 4.1(b) hereof) during the Term by the
Corporation for any reason other than Cause, then:
               (i) Severance. The Corporation shall pay to the Executive, in
lieu of any amounts otherwise due him under Section 2.3(a) hereof, within
15 days of the Executive’s termination of employment, a lump sum amount equal to
two times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment; and (B) the bonus actually
paid to the Executive during the year prior to the Executive’s termination.
               (ii) Stock Awards. The Executive shall immediately become vested
in any unvested stock options granted to the Executive by the Corporation prior
to the Change in Control and Executive will have six (6) months from the date of
termination under this circumstance to exercise all vested options. Any RPSU
awards which are unvested shall be deemed vested immediately prior to such
Change in Control.
          (b) Definition. For purposes hereof, a “Change in Control” shall mean
the occurrence of any of the following: (i) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Corporation to any “person” or
“group” (as such terms are used in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934 (“Act”)) other than Permitted Holders; (ii) any
person or group, other than Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Act, except that a person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than
50 percent of the total voting power of the voting stock of the Corporation,
including by way of merger, consolidation or otherwise; (iii) during any period
of two consecutive years, Present and/or New Directors cease for any reason to
constitute a majority of the Board; or (iv) the Permitted Holders’ beneficial
ownership of the total voting power of the voting stock of the Corporation falls
below 30 percent and either Ralph Lauren is not nominated for a position on the
Board of Directors, or he stands for election to the Board of Directors and is
not elected. For purposes of this Section 4.1(b), the following terms have the
meanings indicated: “Permitted Holders” shall mean, as of the date of
determination: (A) any and all of Ralph Lauren, his spouse, his siblings and
their spouses, and descendants of them (whether natural or adopted)
(collectively, the “Lauren Group”); and (B) any trust established and maintained
primarily for the benefit of any member of the Lauren Group and any entity
controlled by any member of the Lauren Group. “Present Directors” shall mean
individuals who at the beginning of any such two consecutive year period were
members of the Board. “New Directors” shall mean any directors whose election by
the Board or whose nomination for election by the shareholders of the
Corporation was approved by a vote of a majority of the directors of the
Corporation who, at the time of such vote, were either Present Directors or New
Directors.
          (c) Excise Tax Gross-Up. If the Executive becomes entitled to one or
more payments (with a “payment” including the vesting of restricted stock, a
stock option, or other non-cash benefit or property), whether pursuant to the
terms of this Agreement or any other plan or agreement with the Corporation or
any affiliated company (collectively, “Change of Control Payments”), which are
or become subject to the tax (“Excise Tax”) imposed by Section

9



--------------------------------------------------------------------------------



 



4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Corporation shall pay to the Executive at the time specified below such amount
(the “Gross-up Payment”) as may be necessary to place the Executive in the same
after-tax position as if no portion of the Change of Control Payments and any
amounts paid to the Executive pursuant to this paragraph 4(c) had been subject
to the Excise Tax. The Gross-up Payment shall include, without limitation,
reimbursement for any penalties and interest that may accrue in respect of such
Excise Tax. For purposes of determining the amount of the Gross-up Payment, the
Executive shall be deemed: (A) to pay federal income taxes at the highest
marginal rate of federal income taxation for the year in which the Gross-up
Payment is to be made; and (B) to pay any applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes if paid in such year. If the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time the Gross-up
Payment is made, the Executive shall repay to the Corporation at the time that
the amount of such reduction in Excise Tax is finally determined (but, if
previously paid to the taxing authorities, not prior to the time the amount of
such reduction is refunded to the Executive or otherwise realized as a benefit
by the Executive) the portion of the Gross-up Payment that would not have been
paid if such Excise Tax had been used in initially calculating the Gross-up
Payment, plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made, the Corporation shall make an additional Gross-up
Payment in respect of such excess (plus any interest and penalties payable with
respect to such excess) at the time that the amount of such excess is finally
determined.
     The Gross-up Payment provided for above shall be paid on the 30th day (or
such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Change of Control Payments
(or any portion thereof) are subject to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Corporation shall pay to the Executive on
such day an estimate, as determined by counsel or auditors selected by the
Corporation and reasonably acceptable to the Executive, of the minimum amount of
such payments. The Corporation shall pay to the Executive the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Corporation to the
Executive, payable on the fifth day after demand by the Corporation (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code). The
Corporation shall have the right to control all proceedings with the Internal
Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Corporation may pursue
or forego any and all administrative appeals, proceedings, hearings, and
conferences with any taxing authority in respect of such Excise Tax (including
any interest or penalties thereon); provided, however, that the Corporation’s
control over any such proceedings shall be limited to issues with respect to
which a Gross-up Payment would be payable hereunder, and the Executive shall be
entitled to settle or contest any other issue raised by the Internal Revenue
Service or any other taxing authority. The Executive shall cooperate with the
Corporation in any proceedings relating to the determination and assessment of
any Excise Tax and shall not take any position or

10



--------------------------------------------------------------------------------



 



action that would materially increase the amount of any Gross-up Payment
hereunder.
ARTICLE V
MISCELLANEOUS
     5.1 Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or by facsimile or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

         
If to the Executive:
  Mitchell Kosh  
 
  14 Hemmelskamp Road  
 
  Wilton, CT 06897  
 
     
If to the Corporation:
  Polo Ralph Lauren Corporation  
 
  650 Madison Avenue  
 
  New York, New York 10022  
 
  Attn: Roger Farah  
 
  President & Chief Operating Officer  
 
  Fax: (212) 318-7529

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     5.2 Modification or Waiver; Entire Agreement. No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Corporation. This Agreement, along with any documents incorporated
herein by reference, including Executive’s Term Sheet, constitute the entire
agreement between the parties regarding their employment relationship and
supersede all prior agreements, promises, covenants, representations or
warranties, including the Executive’s 2003 Employment Agreement with the
Corporation. To the extent that this Agreement is in any way inconsistent with
any prior or contemporaneous stock option agreements between the parties, this
Agreement shall control. No agreements or representations, oral or otherwise,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.
     5.3 Governing Law. The validity, interpretation, construction, performance,
and enforcement of this Agreement shall be governed by the laws of the State of
New York without reference to New York’s choice of law rules. In the event of
any dispute, the Executive agrees to submit to the jurisdiction of any court
sitting in New York State.
     5.4 No Mitigation or Offset. In the event the Executive’s employment with
the Corporation terminates for any reason, the Executive shall not be obligated
to seek other employment following such termination and there shall be no offset
of the payments or benefits set forth herein.
     5.5 Withholding. All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of

11



--------------------------------------------------------------------------------



 



such amounts as the Corporation may reasonably determine it should withhold
pursuant to any applicable law.
     5.6 Attorney’s Fees. Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.
     5.7 No Conflict. Executive represents and warrants that he is not party to
any agreement, contract, understanding, covenant, judgment or decree or under
any obligation, contractual or otherwise, in any way restricting or adversely
affecting his ability to act for the Corporation in all of the respects
contemplated hereby.
     5.8 Enforceability. Each of the covenants and agreements set forth in this
Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid. If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply with such minimum
modification as may be necessary to make it valid and effective. The failure of
either party at any time to require performance by the other party of any
provision hereunder will in no way affect the right of that party thereafter to
enforce the same, nor will it affect any other party’s right to enforce the
same, or to enforce any of the other provisions in this Agreement; nor will the
waiver by either party of the breach of any provision hereof be taken or held to
be a waiver of any prior or subsequent breach of such provision or as a waiver
of the provision itself.
     5.9 Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto. If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate. This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors. The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date and year first above written.
POLO RALPH LAUREN CORPORATION

     
 /s/ Roger Farah
  /s/ Mitchell Kosh
 
   
By: Roger Farah
  Mitchell Kosh
 
   
Title: President & Chief Operating Officer
   

13